PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/865,714
Filing Date: 9 Jan 2018
Appellant(s): CommScope Technologies LLC



__________________
D. Scott Moore
For Appellant


EXAMINER’S ANSWER






This is in response to the appeal brief filed 01/31/2022
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated 07/28/2021 which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Arguments
A. 	Rejection of claim 1 under 35 U.S.C. § 102
Regarding independent claim 1, on pages 5-8, Appellants argues that “Roll does not provide any teaching or suggestion of forming a direct wireless communication path between a controller and an ALD and communicating an AISG control signal over this wireless path… Roll does not provide any indication of what types of control signal may be communicated directly between the host computer 40 and the ALD 20 when the AISG controller 30 is bypassed”.
The Examiner would like to point out that independent claim 1 fails to clearly define the term “controller” in the claim and therefore, Roll’s combination controlling system including Host Computer 40 and AISG Controller 30 would be read as the claimed “controller” (See figure 1 and par [0055]). Specifically, Roll discloses forming a direct wireless connection between the controller and ALD by disclosing that [i]n some instances the host computer 40 (part of combination controlling system) may connect directly to the ALD 20 using an ethernet connection, serial connection, wireless connection, parallel connection, USB connection or any other applicable connection for uploading the dynamic data 24b, par [0053]-[0055].
Furthermore, in par [0057]-[0061], Roll teaches that the dynamic data editor 50 installed on the Host Computer 40 would be used to edit the dynamic data 24b that would be uploaded to the ALD 20, which the dynamic data 24b would contain settings for… b) AISG compatibility flags to enable or disable code variation that deal with differing interpretation of the AISG specification… c) AISG communication timeout to reset the ALD. The settings of at least of b) and c) of the dynamic data 24b would be read as the claimed “AISG control signals”.
Therefore, Roll discloses the claimed limitations control signal comprises an Antenna Interface Standard Group (AISG) control signal (i.e. at least the settings b) and c) above) and the antenna line device being configurated to directly receive the control signal via wireless communication over a wireless communication path (read as the direct wireless connection between combination controlling system and ALD 20 above for uploading dynamic data 24b comprising settings b) and c) to ALD 20).

B. 	Rejection of claim 14 under 35 U.S.C. § 103
Regarding independent claim 14, on pages 9-11, Appellants argues that Roll does not disclose “an Internet Protocol (IP) connection with a controller, the antenna line device being configured to perform IP communications over the IP connection; and receive, at the antenna line device, a control signal from the controller” by stating that Roll does not provide any description of implementing the connection using IP directly or over an IP network, such as Internet.
Upon further consideration, the Examiner found that while claim 14 does not necessary require a wireless IP connection, it requires an IP connection between the controller and antenna line device, which Roll does not explicitly disclose but it is obvious given Roll’s teachings. 
	In par [0055], Roll discloses “[t]he host computer 40 may be connected to the controller 30 via a network, for example a Local Area Connection connected to the Internet or a mobile phone network… in some instances the host computer 40 (part of combination controlling system above) may connect directly to the ALD 20 using an ethernet connection, serial connection, wireless connection, parallel connection, USB connection or any other applicable connection… the Host Computer 40 would be a Personal Computer running Microsoft Windows® operating system or an Apple McIntosh running OS X operating system or almost any other applicable computer system”. 
Specifically, Roll discloses the use of “any other applicable connection” between host computer 40 and ALD 20, and further discloses that the Host Computer 40 would use “network such as Local Area Connection connected to the Internet or a mobile phone network” in the same par [0055]. By incorporating the teaching “Local Area Connection connected to the Internet or a mobile phone network” into the teaching “any other applicable connection” between host computer 40 and ALD 20, the modified connection between host computer 40 and ALD 20 would be over the Internet and/or mobile data network and it would a connection containing an IP address (IP connection).
Furthermore, by combining the feature “Microsoft Windows® operating system” and the feature “direct… ethernet connection” above, the host computer 40 would be a Microsoft Window ® device that’s utilizing direct ethernet connection. As well known in the art, Windows OS device using direct ethernet connection will automatically assign what is known as APIPA (Automatic Private IP Addressing) address (i.e. 169.254.xxx.xxx) to the device for IP connection.  

C. 	Rejection of claim 17 under 35 U.S.C. § 103
Regarding independent claim 17, on pages 12-13, Appellants states that the combination 
of Roll and Minor does not disclose “each respective antenna transmission pattern being based on an elevation angle of the antenna and an azimuth angle of the antenna; receiving a plurality of geographic location coordinates for the plurality of antennas, respectively; and generating a signal coverage map based on the plurality of antenna transmission patterns and the plurality of geographic location coordinates that indicates geographic areas covered by the plurality of antenna transmission patterns” by arguing that the Minor reference is not directed to the use of antenna line devices.
The Examiner respectfully disagrees. The Examiner would like to point out that Minor discloses the use of antenna line devices as defined by Roll. Specifically, in par [0050], Roll discloses that the ALD is a general term that covers all devices used in the communications industry used to analyze or modify the performance of a mobile base station. 
While Roll discloses the plurality of ALDs and analysis of the performance of the mobile 
station (i.e. VSWR measuring units for analysis for upgrading and maintaining ALDs, par [0015]), Minor discloses elements for analyzing the performance of antennas of the antenna array of a cell site/base station (i.e. ALD by delimitation above) for generating coverage map using coverage modification factor analysis process, comprising receiving a plurality of antenna transmission patterns from the plurality of antenna line devices (read as obtaining the antenna horizontal and vertical beam width of the antennas of the antenna array, par [0033]-[0034]), each respective antenna transmission pattern being based on an elevation angle of the antenna (read as elevation angle corresponds to the vertical the antenna beam) and an azimuth angle of the antenna (read as azimuth angle corresponds to the horizon of the antenna beam); receiving a plurality of geographic location coordinates for the plurality of antennas, respectively (read as obtaining the transceiver site location GPS coordinates including longitude, latitude and altitude of the transceiver site having antenna array including the antennas, par [0034]); and generating a signal coverage map based on the plurality of antenna transmission patterns and the plurality of geographic location coordinates that indicates geographic areas covered by the plurality of antenna transmission patterns (read as generating coverage map using coverage modification factor analysis process based on the antenna horizontal and vertical beam width of the antennas of the antenna array and the GPS coordinates that indicate the coverages areas by antenna beam of the antennas of the antenna array), par [0030]-[0035]).
Therefore, the combination of Roll and Minor discloses the claimed limitations in question and the combination of Roll and Minor is directed to the use of ALDs as ALD is a general term that covers all devices used in the communications industry used to analyze or modify the performance of a mobile base station.

D. 	Rejection of claims 6, 7 and 10 under 35 U.S.C. § 102
Regarding claims 6, 7 and 10, on pages 13 and 14, Appellant argues based on the arguments of claim 1 above, see responses above.

E. 	Rejection of claims 2, 3, 12 and 15 under 35 U.S.C. § 103
Regarding claims 2, 3, 12 and 15, on pages 14, Appellant argues based on the arguments of claims 1 and 14 above, see responses above.

F. 	Rejection of claims 8, 9, 19 and 20 under 35 U.S.C. § 103
Regarding claims 8, 9, 19 and 20, on page 14, Appellant argues based on the arguments of claims 1 and 17 above, see responses above.
G. 	Rejection of claim 5 under 35 U.S.C. § 103
Regarding claim 4, on pages 14 and 15, Appellant argues based on the arguments of claim 1 above, see responses above.

H. 	Rejection of claim 11 under 35 U.S.C. § 103
Regarding claim 11, on page 15, Appellant argues based on the arguments of claim 1 above, see responses above.

I. 	Rejection of claim 13 under 35 U.S.C. § 103
Regarding claim 13, on page 15, Appellant argues based on the arguments of claim 1 above, see responses above.

J. 	Rejection of claim 18 under 35 U.S.C. § 103
Regarding claim 18, on pages 15 and 16, Appellant argues based on the arguments of claim 17 above, see responses above.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JUNPENG CHEN/Primary Examiner, Art Unit 2645 
                                                                                                                                                                                       Conferees:
/ANTHONY S ADDY/Supervisory Patent Examiner, Art Unit 2645                                                                                                                                                                                                        
/Rafael Pérez-Gutiérrez/Supervisory Patent Examiner, Art Unit 2642                                                                                                                                                                                                        
MYERS BIGEL, P.A.
P.O. BOX 37428
RALEIGH, NC 27627

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

05/18/2022